PER CURIAM.
The appellants, who were defendants below, appeal from a summary judgment granted in favor of the plaintiff in an action to recover a real estate brokerage commission. They appeal also from a separate judgment entered for plaintiffs’ attorney’s fee. On consideration thereof in the light of the record, briefs and argument, we reverse. Presented were genuine issues of material fact such as to preclude entry of a summary judgment. Holl v. Talcott, 191 So.2d 40 (Fla.1966). The order dismissing defendants’ counterclaim, assigned as error, is affirmed. The judgment granting attorney’s fee is reversed, but the question of allowance of the attorney’s fee is a matter to be determined by the trial court, consequent upon the outcome of the case after remand.
Affirmed in part, reversed in part and remanded for further proceeding.